Citation Nr: 0025898	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether a 10 percent disability evaluation for the residuals 
of a fracture of the mandible with internal derangement of 
the left temporomandibular joint was proper.

Whether a noncompensable disability evaluation for the 
residuals of a fracture of the right maxilla was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran served on active duty from October 1973 to July 
1976 and from December 1981 to March 1988.

This matter arose from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Lincoln, Nebraska, which, in pertinent part, granted service 
connection for a fractured mandible and a fractured right 
maxilla and assigned noncompensable disability evaluations 
for each.  It is herein noted that an August 1999 rating 
decision assigned a 10 percent disability evaluation for the 
residuals of a fracture of the mandible with internal 
derangement of the left temporomandibular joint.

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in June 1998 and the veteran's claims file was 
subsequently transferred to the St. Petersburg, Florida RO.

The Board, in the above remand, found that the decision of 
the United States Court of Appeals for Veterans Claims in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) was applicable, 
requiring that a rating had to be coordinated with the 
impairment of function.  The Board noted that in order to 
appropriately rate the veteran's service-connected residuals 
of fractures of the mandible and maxilla, both the inter-
incisal range and lateral excursion of the mandible had to be 
measured, that pain and tenderness had to be identified, and 
that the difficulties with chewing which the veteran had 
complained of had to be equated to comparable disabilities 
under the loss of motion codes of Diagnostic Code 9905 with a 
similar analysis required for the maxilla under Diagnostic 
Code 9916.

The veteran's representative requests that the veteran claim 
with respect to the disability evaluation for the residuals 
of a fracture of the right maxilla be remanded as the recent 
VA examination included no findings relating to any 
displacement of the maxilla or mandible, including whether 
such displacement was slight, moderate, or severe.

In light of the foregoing, the Board finds that further 
development, as specified below, is required. Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for his mandible or maxillary 
condition in recent years.  After 
securing any necessary authorization, the 
RO should secure copies of all pertinent 
treatment reports identified by the 
veteran which are not currently of 
record.  All records obtained should be 
associated with the claims file.

2.  Upon completion of the above, the RO 
should schedule the veteran for a dental 
examination to evaluate the current 
severity of his service-connected maxilla 
and mandible disabilities.  All necessary 
findings, including the exact range of 
motion, should be recorded.  The examiner 
is requested to evaluate the degree of 
functional loss experienced by the 
veteran.  Any malunion or nonunion should 
be specified and all difficulties 
experienced should be equated to the 
disability affected by range of motion 
loss.  It should be indicated whether 
there is any displacement of the maxilla 
or mandible; if any, this should be 
described as slight, moderate, or severe.  
All indicated tests should be conducted.
The claims file as well as a copy of this 
remand must be provided to the examiner 
for review prior to the examination.  The 
examiner should note all functional 
impairment caused by each of the 
disabilities.  A complete rationale 
should be given for all conclusions.

3. After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand; if not, the file must be returned 
for corrective action.  Upon completion 
of the requested action, the RO should 
adjudicate the issues on appeal, taking 
into consideration all applicable laws 
and regulations as well as DeLuca.

If the claims are not granted to the satisfaction of the 
veteran, both he and his representative should be provided 
with supplemental statement of the case.  After the veteran 
and his representative have been provided with the 
appropriate time in which to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  No action is required of the veteran 
until he is advised by the RO.  By this remand, the Board 
intimates no opinion as to the final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



